Name: Commission Implementing Decision (EU) 2018/114 of 16 January 2018 amending Decision 2009/11/EC authorising methods for grading pig carcasses in Spain (notified under document C(2018) 87) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  Europe;  animal product;  marketing
 Date Published: 2018-01-25

 25.1.2018 EN Official Journal of the European Union L 20/11 COMMISSION IMPLEMENTING DECISION (EU) 2018/114 of 16 January 2018 amending Decision 2009/11/EC authorising methods for grading pig carcasses in Spain (notified under document C(2018) 87) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 20(p) and (t) thereof, Whereas: (1) Point 1 of Section B.IV of Annex IV to Regulation (EU) No 1308/2013 provides that, for the classification of pig carcasses, the lean-meat content has to be assessed by means of grading methods authorised by the Commission and only statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcass may be authorised. The authorisation of grading methods should be subject to compliance with a maximum tolerance for statistical error in assessment. That tolerance is defined in Article 23(3) of Commission Regulation (EC) No 1249/2008 (2). (2) By Commission Decision 2009/11/EC (3), the use of seven methods for grading pig carcasses in Spain was authorised. (3) Spain has requested the Commission to authorise one new method for grading pig carcasses on its territory and has presented a detailed description of the dissection trial, indicating the principles on which this method is based, the results of its dissection trial and the equation used for assessing the percentage of lean meat in the protocol provided for in Article 23(4) of Regulation (EC) No 1249/2008. (4) Examination of that request has revealed that the conditions for authorising this grading method are fulfilled. This grading method should therefore be authorised in Spain. (5) Decision 2009/11/EC should therefore be amended accordingly. (6) Modifications of the apparatus or grading methods should not be allowed, unless they are explicitly authorised by Commission Implementing Decision. (7) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 Decision 2009/11/EC is amended as follows: (1) Article 1 is replaced by the following: Article 1 The use of the following methods is authorised for grading pig carcasses pursuant to point 1 of Section B.IV of Annex IV to Regulation (EU) No 1308/2013 of the European Parliament and of the Council (*1) in Spain: (a) the Fat-O-Meat'er (FOM)  apparatus and the assessment methods related thereto, details of which are given in Part 1 of the Annex; (b) the Fully automatic ultrasonic carcase grading (Autofom)  apparatus and the assessment methods related thereto, details of which are given in Part 2 of the Annex; (c) the Ultrafom 300  apparatus and the assessment methods related thereto, details of which are given in Part 3 of the Annex; (d) the Automatic vision system (VCS2000)  apparatus and the assessment methods related thereto, details of which are given in Part 4 of the Annex; (e) the Fat-O-Meat'er II (FOM II)  apparatus and the assessment methods related thereto, details of which are given in Part 5 of the Annex; (f) the AutoFOM III  apparatus and the assessment methods related thereto, details of which are given in Part 6 of the Annex; (g) the manual method (ZP)  with a ruler and the assessment methods related thereto, details of which are given in Part 7 of the Annex; (h) the CSB-Image-Meater  apparatus and the assessment methods related thereto, details of which are given in Part 8 of the Annex. The manual method ZP with a ruler, referred to in point (g) of the first paragraph, shall only be authorised for abattoirs: (a) where the number of slaughters does not exceed 500 pigs per week on yearly average basis; and (b) having a slaughter line with a capacity to process no more than 40 pigs per hour. (*1) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671).;" (2) the Annex is amended in accordance with the Annex to this Decision. Article 2 This Implementing Decision is addressed to the Kingdom of Spain. Done at Brussels, 16 January 2018. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 1249/2008 of 10 December 2008 laying down detailed rules on the implementation of the Community scales for the classification of beef, pig and sheep carcasses and the reporting of prices thereof (OJ L 337, 16.12.2008, p. 3). (3) Commission Decision 2009/11/EC of 19 December 2008 authorising methods for grading pig carcases in Spain (OJ L 6, 10.1.2009, p. 79). ANNEX In the Annex to Decision 2009/11/EC the following Part 8 is added: Part 8 CSB-IMAGE-MEATER 1. The rules provided for in this part shall apply when the grading of pig carcasses is carried out by means of the apparatus known as CSB-Image-Meater . 2. The CSB-Image-Meater consists in particular of a video camera, a PC equipped with an image-analysis card, a screen, a printer, a command mechanism, a rate mechanism and interfaces. The 4 CSB-Image-Meater variables are all measured at the split line in the ham area (around gluteus medius muscle); the measured values are transformed into estimation of a lean meat percentage by a central unit. 3. The lean meat content of a carcass shall be calculated according to the following formula: Ã ¶ = 68,39920953  (0,39050694 Ã  F)  (0,32611391 Ã  V4F) + (0,07864716 Ã  M)  (0,00762296 Ã  V4M) where: Ã ¶ = the estimated percentage of lean meat in a carcass. F = fat thickness as thinnest layer above muscle gluteus medius (in millimetres). V4F = Average fat thickness of the complete bacon layer above the four lumbar vertebra (called VaF, VbF, VcF, VdF) (in millimetres). M = Meat thickness from the cranial edge of muscle gluteus medius and the vertebrae canal (in millimetres). V4M = Average meat thickness above the four lumbar vertebra (called VaM, VbM, VcM, VdM) (in millimetres). This formula shall be valid for carcasses weighing between 60 and 120 kilograms (warm weight).